[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
In accordance with the plaintiff's motion for articulation dated April 4, 1993, attached hereto and made a part hereof are the remarks of the court in denying the motion to dismiss.
HARRY N. JACKAWAY JUDGE, SUPERIOR COURT
E-X-C-E-R-P-T
(Judge's Order)
THE COURT: The Court is convinced that the application of the case of Peck versus Sturges, 11 Connecticut, 420 is in fact the controlling case. This matter cries out for the right of appeal, and this Court has no intention of denying that right. Therefore the motion to dismiss is denied. Thank you for a very good presentation. CT Page 3815
*     *     *
CERTIFICATION
SOPHIE COLAMUSSI
vs.
ESTATE OF SEBASTIAN VALENTI
CV 45-40-92
I hereby certify that the excerpt in the above entitled case of the judge's order is a true transcript, heard before Honorable Harry N. Jackaway, Judicial District, Hartford/New Britain, Connecticut, on March 8, 1993.
Dated this 8th day of April, 1993.
Conrad B. Szabo Certified Court Reporter